Title: From James Madison to Thomas Jefferson, 24 April 1804
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Apl. 24. 1804.
I reced. this morning your favor of the 17th. instant. Among the papers inclosed from N. Orleans is a copy of the Charter issued by Govr. Claibourne. From the date it appears to be prior to the Act of Congress, and not to be nullified thereby, unless the Act of Congress have a repealing effect. How far this may be the case, how far the authority of the Govr. may have been sufficient to grant such a charter, or how far it may be so to set it aside, are questions which will claim attention, but on which I am unwilling to say any thing to Govr. Claibourn without knowing your decisions on them. Mr. Gallatin in a private letter has expressed sentiments which I have no doubt will induce him to halt in his course if a halt can be made. If I add any thing officially it must be in very general terms.
I inclose herewith besides the letters from N. Orleans a letter from Mr. Livingston, one from Mr. Pinkney, one from Mr. Monroe and one from a Candidate for office at Baltimore, to which are added several private letters from Monroe, Mazzei & Claibourne.
The letter from Pinkney with the communication to him from Cevallos shews that he was kept without notice of the relinquishment by H. C. M. of his opposition to the transfer of Lou[i]siana, from the 31st. of Decr. to the 10th. of Feby. The letter from Mazzei throws light on the ready & cordial interposition of the Emp[e]ror of Russia on behalf [of] the Frigate & Crew at Tripoli.
The Marquis d Yrujo left Washington two or three days ago, without calling on me either at the Office or at my House, and even with an Apology thro’ the Marchioness to Mrs. M. for not taking leave of her, from which he was precluded by what had passed between him & me. He & the Marchioness together called at the Houses of my Colleagues. From hints dropt, it would seem that he expects to be sent to London, where an opening may be made by the removal of the Spanish Ambassador now there to Paris where an opening is made for him by the death of Azzara.
You will learn from Mr. Lincoln that Russel has returned the Commission for Tunis. The business allotted to him at Naples, must, in consequence, I suppose be committed to Degan with a Consular Commission. With affectionate & respectful attachment Yrs.
James Madison
